Name: Commission Delegated Regulation (EU) 2019/157 of 6 November 2018 amending Annex II to Delegated Regulation (EU) No 1062/2014 on the work programme for the systematic examination of all existing active substances contained in biocidal products referred to in Regulation (EU) No 528/2012 of the European Parliament and of the Council (Text with EEA relevance.)
 Type: Delegated Regulation
 Subject Matter: chemistry;  means of agricultural production;  agricultural policy;  marketing
 Date Published: nan

 1.2.2019 EN Official Journal of the European Union L 31/1 COMMISSION DELEGATED REGULATION (EU) 2019/157 of 6 November 2018 amending Annex II to Delegated Regulation (EU) No 1062/2014 on the work programme for the systematic examination of all existing active substances contained in biocidal products referred to in Regulation (EU) No 528/2012 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (1) and in particular the first subparagraph of Article 89(1) thereof, Whereas: (1) Commission Delegated Regulation (EU) No 1062/2014 (2), as amended by Commission Delegated Regulation (EU) 2017/698 (3), sets out in its Annex II a list of active substance/product-type combinations included in the programme of review of existing active substances contained in biocidal products on 3 February 2017. (2) The identities of certain active substances listed in Annex II which can be generated in situ have been redefined pursuant to Article 13 of Delegated Regulation (EU) No 1062/2014 in order to indicate in a more precise manner the active substances and their precursors presently covered in the work programme for systematic examination. (3) Any person with an interest could notify a combination of an active substance and its precursors not yet covered by the new identity. Substance/product-type combinations notified pursuant to Article 14(1)(b) and found compliant by the European Chemicals Agency (the Agency) with Article 17(2) of the Delegated Regulation (EU) No 1062/2014 should be included in Annex II to that Regulation pursuant to its Article 18. (4) Following the declarations received pursuant to Article 16(4) of Delegated Regulation (EU) No 1062/2014, an invitation was published by the Agency where any person with an interest could notify active substances in product-type 19 that benefitted from the derogation for food and feed provided for by Article 6 of Commission Regulation (EC) No 1451/2007 (4). The substance/product-type combinations notified pursuant to Article 16(5) and found compliant by the Agency with Article 17(2) of the Delegated Regulation (EU) No 1062/2014 should be included in Annex II to that Regulation pursuant to its Article 18. (5) It is appropriate to indicate the Member States the competent authorities of which shall be the evaluating competent authorities for the active substance/product-type combinations to be added to Annex II to Delegated Regulation (EU) No 1062/2014. (6) Active substance/product-type combinations for which a decision of approval or non-approval has been taken after 3 February 2017 should no longer be included in Annex II to Delegated Regulation (EU) No 1062/2014. (7) In order to reflect the actual situation and for reasons of legal certainty it is appropriate to provide a list of active substance/product-type combinations included in the programme of review of existing active substances contained in biocidal products on the day of adoption of this Regulation. (8) Delegated Regulation (EU) No 1062/2014 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Delegated Regulation (EU) No 1062/2014 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 167, 27.6.2012, p. 1. (2) Commission Regulation (EU) No 1062/2014 of 4 August 2014 on the work programme for the systematic examination of all existing active substances contained in biocidal products referred to in Regulation (EU) No 528/2012 (OJ L 294, 10.10.2014, p. 1). (3) Commission Delegated Regulation (EU) 2017/698 of 3 February 2017 amending Delegated Regulation (EU) No 1062/2014 on the work programme for the systematic examination of all existing active substances contained in biocidal products referred to in Regulation (EU) No 528/2012 of the European Parliament and of the Council concerning the making available on the market and use of biocidal products (OJ L 103, 19.4.2017, p 1). (4) Commission Regulation (EC) No 1451/2007 of 4 December 2007 on the second phase of the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (OJ L 325, 11.12.2007, p. 3). ANNEX ANNEX II SUBSTANCE/PRODUCT-TYPE COMBINATIONS INCLUDED IN THE REVIEW PROGRAMME ON 6 NOVEMBER 2018 Active substance/product-type combinations supported on 6 November 2018, excluding any other nanomaterial than those explicitly mentioned in entries 1017 and 1023, and excluding any generation in situ of the active substance except when explicitly mentioned with the reference to the supported precursor(s). Entry number Substance name Rapporteur Member State EC number CAS number 1 2 3 4 5 6 7 8 9 10 11 12 13 17 18 19 21 22 1 Formaldehyde DE 200-001-8 50-00-0 x x x 9 Bronopol ES 200-143-0 52-51-7 x x x x x x 36 Ethanol EL 200-578-6 64-17-5 x x x 37 Formic acid BE 200-579-1 64-18-6 x x x x x x x 1025 Performic acid generated from formic acid and hydrogen peroxide BE x x x x x x x 43 Salicylic acid NL 200-712-3 69-72-7 x x x 52 Ethylene oxide NO 200-849-9 75-21-8 x 69 Glycolic acid NL 201-180-5 79-14-1 x x x 1026 Peracetic acid generated from tetraacetylethylenediamine (TAED) and hydrogen peroxide AT x 1027 Peracetic acid generated from 1,3- diacetyloxypropan-2-yl acetate and hydrogen peroxide AT x x 1028 Peracetic acid generated from tetraacetylethylenediamine (TAED) and sodium perborate monohydrate AT x 1029 Peracetic acid generated by perhydrolysis of N-acetylcaprolactam by hydrogen peroxide in alkaline conditions AT x 71 L-(+)-lactic acid DE 201-196-2 79-33-4 x 79 (2R,6aS,12aS)-1,2,6,6a,12,12a-Hexahydro-2-isopropenyl-8,9-dimethoxychromeno[3,4-b]furo[2,3-h]chromen-6-one (Rotenone) UK 201-501-9 83-79-4 x 85 Symclosene UK 201-782-8 87-90-1 x x x x x x 92 Biphenyl-2-ol ES 201-993-5 90-43-7 x x x 113 3-Phenyl-propen-2-al (Cinnamaldehyde) UK 203-213-9 104-55-2 x 117 Geraniol FR 203-377-1 106-24-1 x x 122 Glyoxal FR 203-474-9 107-22-2 x x x 133 Hexa-2,4-dienoic acid (Sorbic acid) DE 203-768-7 110-44-1 x 154 Chlorophene NO 204-385-8 120-32-1 x 171 2-Phenoxyethanol UK 204-589-7 122-99-6 x x x x x 1072 Carbon dioxide FR 204-696-9 124-38-9 x 179 Carbon dioxide generated from propane, butane or a mixture of both by combustion FR x 180 Sodium dimethylarsinate (Sodium Cacodylate) PT 204-708-2 124-65-2 x 185 Tosylchloramide sodium (Chloramin T) ES 204-854-7 127-65-1 x x x x 187 Potassium dimethyldithiocarbamate UK 204-875-1 128-03-0 x x x 188 Sodium dimethyldithiocarbamate UK 204-876-7 128-04-1 x x x 195 Sodium 2-biphenylate ES 205-055-6 132-27-4 x x x x x x 206 Thiram BE 205-286-2 137-26-8 x 210 Metam-sodium BE 205-293-0 137-42-8 x x 227 2-Thiazol-4-yl-1H-benzoimidazole (Thiabendazole) ES 205-725-8 148-79-8 x x x 235 Diuron DK 206-354-4 330-54-1 x x 239 Cyanamide DE 206-992-3 420-04-2 x x 253 Tetrahydro-3,5-dimethyl-1,3,5-thiadiazine-2-thione (Dazomet) BE 208-576-7 533-74-4 x x 283 Terbutryn SK 212-950-5 886-50-0 x x x 292 (1,3,4,5,6,7-Hexahydro-1,3-dioxo-2H-isoindol-2-yl)methyl (1R-trans)-2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate (d-Tetramethrin) DE 214-619-0 1166-46-7 x 321 Monolinuron UK 217-129-5 1746-81-2 x 330 N-(3-Aminopropyl)-N-dodecylpropane-1,3-diamine (Diamine) PT 219-145-8 2372-82-9 x x x x x x x x 336 2,2 ²-Dithiobis[N-methylbenzamide] (DTBMA) PL 219-768-5 2527-58-4 x 339 1,2-Benzisothiazol-3(2H)-one (BIT) ES 220-120-9 2634-33-5 x x x x x x 341 2-Methyl-2H-isothiazol-3-one (MIT) SI 220-239-6 2682-20-4 x 346 Sodium dichloroisocyanurate dihydrate UK 220-767-7 51580-86-0 x x x x x x 345 Troclosene sodium UK 220-767-7 2893-78-9 x x x x x x 348 Mecetronium ethylsulfate (MES) PL 221-106-5 3006-10-8 x 359 Formaldehyde released from (Ethylenedioxy)dimethanol (Reaction products of ethylene glycol with paraformaldehyde (EGForm)) PL 222-720-6 3586-55-8 x x x x x 365 Pyridine-2-thiol 1-oxide, sodium salt (Sodium pyrithione) SE 223-296-5 3811-73-2 x x x x x x 368 Methenamine 3-chloroallylochloride (CTAC) PL 223-805-0 4080-31-3 x x x 377 2,2 ²,2 ³-(Hexahydro-1,3,5-triazine-1,3,5-triyl)triethanol (HHT) PL 225-208-0 4719-04-4 x x x x 382 Tetrahydro-1,3,4,6-tetrakis(hydroxymethyl)imidazo[4,5-d]imidazole-2,5(1H,3H)-dione (TMAD) ES 226-408-0 5395-50-6 x x x x x 392 Methylene dithiocyanate FR 228-652-3 6317-18-6 x 393 1,3-Bis(hydroxymethyl)-5,5-dimethylimidazolidine-2,4-dione (DMDMH) PL 229-222-8 6440-58-0 x x 397 Didecyldimethylammonium chloride (DDAC) IT 230-525-2 7173-51-5 x x x x x x x x 401 Silver SE 231-131-3 7440-22-4 x x x x 1023 Silver, as a nanomaterial SE 231-131-3 7440-22-4 x x x 405 Sulfur dioxide generated from sulfur by combustion DE x 424 Active bromine generated from sodium bromide and sodium hypochlorite NL x x x 1030 Active bromine generated from sodium bromide and calcium hypochlorite NL x x x 1031 Active bromine generated from sodium bromide and chlorine NL x x x 1032 Active bromine generated from sodium bromide by electrolysis NL x x x 1033 Active bromine generated from hypobromous acid and urea and bromourea NL x x 1034 Active bromine generated from sodium hypobromite and N-bromosulfamate and sulfamic acid NL x 1035 Active bromine generated from ozone and bromide of natural water and sodium bromide NL x 434 Tetramethrin DE 231-711-6 7696-12-0 x 439 Hydrogen peroxide FI 231-765-0 7722-84-1 x x 1036 Hydrogen peroxide released from sodium percarbonate FI x x x 444 7a-Ethyldihydro-1H,3H,5H-oxazolo[3,4-c]oxazole (EDHO) PL 231-810-4 7747-35-5 x x 450 Silver nitrate SE 231-853-9 7761-88-8 x 453 Disodium peroxodisulfate PT 231-892-1 7775-27-1 x 432 Active chlorine released from sodium hypochlorite IT x x 455 Active chlorine released from calcium hypochlorite IT x 457 Active chlorine released from chlorine IT x 458 Monochloramine generated from ammonium sulfate and a chlorine source UK x x 1016 Silver chloride SE 232-033-3 7783-90-6 x x x x x 473 Pyrethrins and Pyrethroids ES 232-319-8 8003-34-7 x x 491 Chlorine dioxide DE 233-162-8 10049-04-4 x x x x x x 1037 Chlorine dioxide generated from sodium chlorite by electrolysis PT x x x x x x 1038 Chlorine dioxide generated from sodium chlorite by acidification PT x x x x x x 1039 Chlorine dioxide generated from sodium chlorite by oxidation PT x x x x x x 1040 Chlorine dioxide generated from sodium chlorate and hydrogen peroxide in the presence of a strong acid PT x x x x 1041 Chlorine dioxide generated from sodium chloride by electrolysis DE x x x x x x 1042 Chlorine dioxide generated from sodium chlorite and sodium bisulfate and hydrochloric acid DE x x 1043 Chlorine dioxide generated from sodium chlorite and sodium bisulfate DE x x x x x x 1044 Chlorine dioxide generated from sodium chlorite and sodium persulfate DE x x x x x x 494 2,2-Dibromo-2-cyanoacetamide (DBNPA) DK 233-539-7 10222-01-2 x x x x x x 501 Carbendazim DE 234-232-0 10605-21-7 x x x 1022 Dialuminium chloride pentahydroxide NL 234-933-1 12042-91-0 x 515 Bromide activated chloramine (BAC) generated from precursors ammonium bromide and sodium hypochlorite SE x x 522 Pyrithione zinc SE 236-671-3 13463-41-7 x x x x x x 524 Dodecylguanidine monohydrochloride ES 237-030-0 13590-97-1 x x 529 Active bromine generated from bromine chloride NL x 531 (Benzyloxy)methanol UK 238-588-8 14548-60-8 x x 550 D-Gluconic acid, compound with N,N ²-bis(4-chlorophenyl)-3,12-diimino-2,4,11,13-tetraazatetradecanediamidine (2:1) (CHDG) PT 242-354-0 18472-51-0 x x x 554 p-[(Diiodomethyl)sulphonyl]toluene UK 243-468-3 20018-09-1 x x x x 559 (Benzothiazol-2-ylthio)methyl thiocyanate (TCMTB) NO 244-445-0 21564-17-0 x x 562 2-Methyl-4-oxo-3-(prop-2-ynyl)cyclopent-2-en-1-yl 2,2-dimethyl-3-(2-methylprop-1-enyl)cyclopropanecarboxylate (Prallethrin) EL 245-387-9 23031-36-9 x 563 Potassium (E,E)-hexa-2,4-dienoate (Potassium Sorbate) DE 246-376-1 24634-61-5 x 566 Reaction products of paraformaldehyde and 2-hydroxypropylamine (ratio 1:1) (HPT) AT x x x x 571 2-Octyl-2H-isothiazol-3-one (OIT) UK 247-761-7 26530-20-1 x x x x x x 577 Dimethyloctadecyl[3-(trimethoxysilyl)propyl]ammonium chloride ES 248-595-8 27668-52-6 x x x 588 Bromochloro-5,5-dimethylimidazolidine-2,4-dione (BCDMH) NL 251-171-5 32718-18-6 x x x 590 3-(4-Isopropylphenyl)-1,1-dimethylurea (Isoproturon) DE 251-835-4 34123-59-6 x x 597 1-[2-(Allyloxy)-2-(2,4-dichlorophenyl)ethyl]-1H-imidazole (Imazalil) DE 252-615-0 35554-44-0 x 599 S-[(6-Chloro-2-oxooxazolo[4,5-b]pyridin-3(2H)-yl)methyl] O,O-dimethyl thiophosphate (Azamethiphos) UK 252-626-0 35575-96-3 x 608 Dimethyltetradecyl[3-(trimethoxysilyl)propyl]ammonium chloride PL 255-451-8 41591-87-1 x 1045 Eucalyptus citriodora oil, hydrated, cyclized UK 1245629-80-4 x 1046 Cymbopogon winterianus oil, fractionated, hydrated, cyclized UK Not available Not available x 1047 Eucalyptus citriodora oil and citronellal, hydrated, cyclized UK Not available Not available x 609 2-Hydroxy-Ã ±,Ã ±,4-trimethylcyclohexanemethanol UK 255-953-7 42822-86-6 x 619 3-Iodo-2-propynylbutylcarbamate (IPBC) DK 259-627-5 55406-53-6 x x x 620 Tetrakis(hydroxymethyl)phosphonium sulphate(2:1) (THPS) MT 259-709-0 55566-30-8 x x x 648 4,5-Dichloro-2-octylisothiazol-3(2H)-one (4,5-Dichloro- 2-octyl-2H- isothiazol-3-one (DCOIT)) NO 264-843-8 64359-81-5 x x x x 656 Reaction products of paraformaldehyde and 2- hydroxypropylamine (ratio 3:2) (MBO) AT x x x x x 667 Alkyl (C12-18) dimethylbenzyl ammonium chloride (ADBAC (C12-18)) IT 269-919-4 68391-01-5 x x x x x x x x 671 Alkyl (C12-16) dimethylbenzyl ammonium chloride (ADBAC/BKC (C12-C16)) IT 270-325-2 68424-85-1 x x x x x x x x 673 Didecyldimethylammonium chloride (DDAC (C8-10)) IT 270-331-5 68424-95-3 x x x x x x x x 690 Quaternary ammonium compounds, benzyl-C12-18-alkyldimethyl, salts with 1,2-benzisothiazol-3(2H)-one 1,1-dioxide (1:1) (ADBAS) MT 273-545-7 68989-01-5 x x 691 Sodium N-(hydroxymethyl)glycinate AT 274-357-8 70161-44-3 x 692 Amines, C10-16-alkyldimethyl, N-oxides PT 274-687-2 70592-80-2 x 693 Pentapotassium bis(peroxymonosulfate)bis(sulfate) (KPMS) SI 274-778-7 70693-62-8 x x x x 939 Active chlorine generated from sodium chloride by electrolysis SK x x x x x x 1048 Active chlorine released from hypochlorous acid SK x x x x 1049 Active chlorine generated from sodium chloride and pentapotassium bis(peroxymonosulfate)bis(sulfate) SI x x x x 1050 Active chlorine generated from seawater (sodium chloride) by electrolysis FR x 1051 Active chlorine generated from magnesium chloride hexahydrate and potassium chloride by electrolysis FR x 1052 Active chlorine generated from magnesium chloride hexahydrate by electrolysis FR x 1053 Active chlorine generated from potassium chloride by electrolysis DK x x 1054 Active chlorine generated from sodium N- chlorosulfamate SI x x x 1055 Active chlorine generated from sodium chloride and pentapotassium bis(peroxymonosulfate)bis(sulfate) and sulfamic acid SI x x 1056 Active chlorine generated from hydrochloric acid by electrolysis SI x x x 701 Dihydrogen bis[monoperoxyphthalato(2-)-O1,OO1]magnesate(2-) (MMPP) PL 279-013-0 84665-66-7 x 1024 Margosa extract from cold-pressed oil of the kernels of Azadirachta Indica extracted with super-critical carbon dioxide DE x 724 Alkyl (C12-C14) dimethylbenzylammonium chloride (ADBAC (C12-C14)) IT 287-089-1 85409-22-9 x x x x x x x x 725 Alkyl (C12-C14) dimethyl(ethylbenzyl)ammonium chloride (ADEBAC (C12-C14)) IT 287-090-7 85409-23-0 x x x x x x x x 731 Chrysanthemum cinerariaefolium, ext. ES 289-699-3 89997-63-7 x 1057 Chrysanthemum cinerariaefolium extract from open and mature flowers of Tanacetum cinerariifolium obtained with hydrocarbon solvent ES x x 1058 Chrysanthemum cinerariaefolium extract from open and mature flowers of Tanacetum cinerariifolium obtained with supercritical carbon dioxide ES x x 744 Lavender, Lavandula hybrida, ext./Lavandin oil PT 294-470-6 91722-69-9 x 779 Reaction products of: glutamic acid and N-(C12-C14-alkyl)propylenediamine (Glucoprotamin) DE 403-950-8 164907-72-6 x x 785 6-(Phthalimido)peroxyhexanoic acid (PAP) IT 410-850-8 128275-31-0 x x 791 2-Butyl-benzo[d]isothiazol-3-one (BBIT) CZ 420-590-7 4299-07-4 x x x x x 792 Chlorine dioxide generated from tetrachlorodecaoxide complex (TCDO) by acidification DE x x 811 Silver sodium hydrogen zirconium phosphate SE 422-570-3 265647-11-8 x x x x x 794 sec-Butyl 2-(2-hydroxyethyl)piperidine-1-carboxylate (Icaridine) DK 423-210-8 119515-38-7 x 797 cis-1-(3-Chloroallyl)-3,5,7-triaza-1-azoniaadamantane chloride (cis CTAC) PL 426-020-3 51229-78-8 x x 813 Peroxyoctanoic acid FR 33734-57-5 x x x 1014 Silver zeolite SE Not available Not available x x x x x 152 Reaction products of 5,5-dimethylhydantoin, 5-ethyl-5-methylhydantoin with bromine and chlorine (DCDMH) NL Not available Not available x 459 Reaction mass of titanium dioxide and silver chloride SE Not available Not available x x x x x x x 777 Reaction products of 5,5-dimethylhydantoin, 5-ethyl-5-methylhydantoin with chlorine (DCEMH) NL Not available Not available x 810 Silver phosphate glass SE Not available 308069-39-8 x x x 824 Silver zinc zeolite SE Not available 130328-20-0 x x x x 1013 Silver copper zeolite SE Not available 130328-19-7 x x x x 1017 Silver adsorbed on silicon dioxide (as a nanomaterial in the form of a stable aggregate with primary particles in the nanoscale) SE Not available Not available x 854 (RS)-3-Allyl-2-methyl-4-oxocyclopent-2-enyl-(1R,3R;1R,3S)-2,2-dimethyl-3-(2-methylprop-1-enyl)-cyclopropanecarboxylate (mixture of 4 isomers 1R trans, 1R: 1R trans, 1S: 1R cis, 1R: 1R cis, 1S 4:4:1:1) (d-Allethrin) DE Plant protection product 231937-89-6 x 855 (RS)-3-Allyl-2-methyl-4-oxocyclopent-2-enyl (1R,3R)-2,2-dimethyl-3-(2-methylprop-1-enyl)-cyclopropanecarboxylate (mixture of 2 isomers 1R trans: 1R/S only 1:3) (Esbiothrin) DE Plant protection product 260359-57-7 x 843 4-Bromo-2-(4-chlorophenyl)-1-ethoxymethyl-5-trifluoromethylpyrrole-3-carbonitrile (Chlorfenapyr) PT Plant protection product 122453-73-0 x 859 Polymer of N-Methylmethanamine (Einecs 204-697-4 with (chloromethyl)oxirane (Einecs 203-439-8)/Polymeric quaternary ammonium chloride (PQ Polymer) HU Polymer 25988-97-0 x x 868 Polyhexamethylene biguanide hydrochloride with a mean number-average molecular weight (Mn) of 1415 and a mean polydispersity (PDI) of 4.7 (PHMB(1415;4.7)) FR Polymer 32289-58-0 and 1802181-67-4 x x x 869 Poly(oxy-1,2-ethanediyl),.alpha.-[2-(didecylmethylammonio)ethyl]-.omega.-hydroxy-, propanoate (salt) (Bardap 26) IT Polymer 94667-33-1 x x x 872 N-Didecyl-N-dipolyethoxyammonium borate/Didecylpolyoxethylammonium borate (Polymeric betaine) EL Polymer 214710-34-6 x 1059 Capsicum oleoresin Extractives and their physically modified derivatives. It is a product which may contain resin acids and their esters, terpenes, and oxidation or polymerization products of these terpenes. (Capsicum frutescens, Solanaceae) BE Not available 8023-77-6 x 1060 Capsicum annuum, ext. Extractives and their physically modified derivatives such as tinctures, concretes, absolutes, essential oils, oleoresins, terpenes, terpene-free fractions, distillates, residues, etc., obtained from Capsicum annuum, Solanaceae. BE 283-403-6 84625-29-6 x 1061 Reaction mass of (6E)-N-(4-hydroxy-3-methoxy-2-methylphenyl)-8-methylnon-6-enamide and N-(4-hydroxy-3-methoxy-2-methylphenyl)-8-methylnonanamide BE Not available Not available x 1062 D-Fructose AT 200-333-3 57-48-7 x 1063 Honey AT 8028-66-8 x 1064 Malt, ext. Extractives and their physically modified derivatives such as tinctures, concretes, absolutes, essential oils, oleoresins, terpenes, terpene-free fractions, distillates, residues, etc., obtained from Hordeum, Gramineae. AT 232-310-9 8002-48-0 x 1065 Vinegar (food grade containing a maximum of 10 % acetic acid) AT Not available 8028-52-2 x 1066 Cheese AT Not available Not available x 1067 Powdered egg NL Not available Not available x 1068 Saccharomyces cerevisiae NL Not available 68876-77-7 x 1069 Concentrated apple juice NL Not available Not available x 1070 Orange, sweet, ext. Extractives and their physically modified derivatives such as tinctures, concretes, absolutes, essential oils, oleoresins, terpenes, terpene-free fractions, distillates, residues, etc., obtained from Citrus sinensis, Rutaceae. CH 232-433-8 8028-48-6 x 1071 Garlic, ext. Extractives and their physically modified derivatives such as tinctures, concretes, absolutes, essential oils, oleoresins, terpenes, terpene-free fractions, distillates, residues, etc., obtained from Allium sativum, Liliaceae. AT 232-371-1 8008-99-9 x